Citation Nr: 1206925	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-37 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent disabling for major depressive disorder and posttraumatic stress disorder (PTSD) with sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in December 2009 at the Cleveland RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a video-conference hearing in connection with the current claim as well.  The video-conference hearing was subsequently scheduled and held in September 2011.  The appellant testified at that time and the hearing transcript is of record.

The Veteran's case was certified on appeal to the Board in June 2011.  Thereafter, the Veteran submitted additional medical evidence directly to the Board dated subsequent to the May 2011 supplemental statement of the case.  The submission was accompanied by a statement from the Veteran expressing his desire to waive consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such evidence in rendering its decision.


FINDINGS OF FACT

1.  During the entire period on appeal, the preponderance of the evidence reveals that the Veteran's major depressive disorder and PTSD with sleep disorder manifested occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: suicidal ideation, near-continuous panic or depression affecting the ability to function independently, impaired impulse control; and difficulty in adapting to stressful circumstances.

2.  At no point during the entire period on appeal did the Veteran's major depressive disorder and PTSD with sleep disorder manifest total occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 percent disabling, and no higher, for major depressive disorder and posttraumatic stress disorder with sleep disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Dr. L.L., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in April 2006, March 2008, December 2008, and April 2011.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's psychiatric disability was more severe than currently evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge asked the Veteran if he had anything further that he wanted report.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran's service connected depressive disorder is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When VA assigns a disability evaluation for a psychiatric disability, the symptoms enumerated in the general rating criteria must be fully considered.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  This inquiry must consider the specific Veteran's psychiatric symptomatology, to include the frequency, severity and duration, to determine the severity any social and/or occupational impairment.  38 C.F.R. § 4.126 (2011); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, VA is not restricted to considering the specific symptom enumerated in the general rating schedule when assigning a psychiatric disability evaluation for the indicated symptoms provide general examples of the type, degree or effect that would warrant a particular rating.  See Sellers, 372 F.3d at 1326-27; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002); VAOPGCPREC 10-95 (Mar. 31, 1995). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In April 2005 the Veteran's appearance was casually dressed and groomed.  His attitude was cooperative with good eye contact.  There was no abnormal motor movement cognition was alert and oriented and able to give history.  His mood was "ok," a little nervous.  His speech was logical and coherent.  The Veteran's insight and judgment were okay.  There was no suicidal or homicidal ideation.  The Veteran was future oriented.  He was diagnosed with anxiety disorder NOS and rule out PTSD.

In June 2005 the Veteran reported that his sleep was okay and that memory, concentration, and fatigue were about the same.  His appearance was casually dressed and groomed.  His attitude was cooperative with good eye contact.  There was no abnormal motor movement.  Cognition was alert and oriented and able to give history.  The Veteran's mood was "ok."  His affect was a little more comfortable each visit.  His speech was logical and coherent.  Insight and judgment were okay.  There was no suicidal or homicidal ideation.  The Veteran was future oriented.  He was diagnosed with anxiety disorder NOS and rule out PTSD.

In October 2005, the Veteran reported that his sleep was about the same.  His memory, concentration, and fatigue were about the same.  His appearance was casually dressed and groomed.  His attitude was cooperative with good eye contact. There was no abnormal motor movement.  Cognition was alert and oriented and able to give history.  The Veteran's mood was good.  His affect was comfortable and looked more relaxed than he said he felt.  Speech was logical and coherent.  The Veteran's insight and judgment were okay.  He had no suicidal or homicidal ideation and was future oriented.  The Veteran was diagnosed with anxiety disorder NOS and rule out PTSD.

In January 2006 the Veteran reported that his sleep was a little worse.  He had more problems with vivid dreams.  His memory and concentration were about the same and his fatigue was a little worse.  

The Veteran's appearance was casually dressed and groomed.  His attitude was cooperative with good eye contact.  There was no abnormal motor movement.  His cognition was alert and oriented and able to give history.  Mood was more confused and overwhelmed.  Affect was reasonable and looking for help.  The Veteran's speech was logical and coherent.  His insight and judgment were okay.  There was no suicidal or homicidal ideation and he was future oriented.  The Veteran was diagnosed with anxiety disorder NOS and rule out PTSD.

The Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination in April 2006.  The Veteran reported that he had an increase in his nightmares and flashbacks with the content of the nightmares being that of a retaliatory and homicidal nature toward his medical providers.  The Veteran stated that these only occur in his dreams and that he has no homicidal ideation while awake despite having intense anger toward these providers.

He indicated an increase in his PTSD symptoms in response to external cues, such as the war in Iraq.  The Veteran stated that his concern for the current soldiers reminded him of some of his own military experiences.  He stated that he had trouble with depression on and off for more than thirty years.  He stated that his depression ranged in severity in response to situational factors.  He stated that his depression never completely resolved even with the help of therapy and medications.  He stated that his depression can range in severity from a 3 to a 7 out of 10 with 10 being most severe.

He reported that he had anxiety on a regular basis which can range in severity from a 3 to an 8 out of 10.  He admitted poor motivation, being uncomfortable in crowds, and feeling inferior and flat.  He stated that he felt like less of a man because of his orchiectomy.  He reported that he refuses to have his wife see him naked and tried to avoid sexual contact.  He indicated that although he recognizes that his thoughts are irrational, he feels that people are laughing and mocking him because of his orchiectomy.

The Veteran admitted to chronic difficulty with sleep, including early and middle insomnia.  He stated that he wakes two to three times per night and sleeps only a total of three to four hours per night.  He admitted to chronic difficulties with energy, concentration, hopelessness, helplessness, and interest.  He stated that he also had some difficulty with appetite and lost 45 pounds without trying during the three months that he was unemployed.  He had psychomotor agitation, but admitted to periods of psychomotor retardation when in the comfort of his own home.  He admitted to occasional passive thoughts of death, but denied active suicidal or homicidal ideation, intent, and plan.  He was able to contract for safety.  He denied a history of violence and assaultiveness, but admitted to frequent panic attacks, which occur three or four times per week.  The Veteran stated that prior to treatment with Paxil his panic attacks occurred on an even more frequent basis.  Panic attacks were associated with tachycardia, palpitations, chest pain, diaphoresis, light headedness, dizziness, tingling sensations, nausea, and vomiting.  He denied symptoms of auditory or visual hallucinations, delusions, paranoia, ideas of reference, and symptoms of thought control, but did admit to general discomfort in crowds, self-consciousness in crowds, and mistrust of others.

Examination revealed the Veteran to be casually dressed and adequately groomed and pleasant and cooperative with the interview.  Eye contact was extremely poor with the Veteran staring straight ahead during most of the assessment.  He appeared extremely uncomfortable and nervous at the start of the evaluation and greeted the examiner with a sweaty palm.  Even as he appeared to become more comfortable in the process of the evaluation, he continued to show incredibly anxiety with psychomotor agitation and appeared to be enduring the session under intense anxiety.  He remained patient, cooperative, and polite throughout the remainder of the session.  He presented in a very passive, insecure way.  His speech was of a very slow pace.  He contemplated his answers carefully; however, he was articulate.  Speech was non-pressured, spontaneous, and coherent.  He was alert and oriented times three.  Memory was intact for recent and remote.  Immediate memory was not tested.  Cognition was felt to be grossly intact.

Intelligence and fund of knowledge appeared to be average based on the content of the conversation.  Mood was depressed and very anxious.  Affect was anxious and restricted.  He appeared to be making great efforts to try to control his emotions.  He presented in a very stoic and emotionally distant manner.  He denied any auditory or visual hallucinations as well as delusions, paranoia, ideas of reference, and symptoms of thought control.  There was no evidence of any formal thought disorder.

The Veteran denied symptoms of active suicidal and homicidal ideations.  He admitted to frequent passive thoughts of death and occasional fleeting homicidal thoughts which he quickly dismisses.  He admitted to panic attacks three or four times per week.  There was no evidence of any personality disorders, current substance abuse, or ritualistic or obsessive behaviors.  Thought processes were goal directed with some perseveration toward anger with the medical providers who performed the orchiectomy and treated him callously and unprofessionally years prior.  Insight and judgment were felt to be fair. 

The Veteran was noted to admit to anhedonia, feelings of detachment and estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  He denied psychogenic amnesia.  He admitted to numerous symptoms of hyperarousal, including difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilence, and an exaggerated startle response.

The Veteran was diagnosed with PTSD, major depression, moderate to severe, and alcohol abuse in remission and was assigned a GAF score of 60.  

The examiner noted that the Veteran presented with moderate to severe symptoms, including a flat affect and frequent panic attacks.  He presented with moderate difficulty in social and occupational functioning.  He has only one friend and endures social interactions only under intense stress.  He has been able to maintain only two meaningful interpersonal relationships.  The Veteran was noted to have been able to maintain full time employment by limiting his interpersonal conflicts and his ability to tolerate some limited customer contact even under duress.

In April 2006 the Veteran reported poor sleep and problems with vivid dreams.  He was casually dressed and groomed.  He had a cooperative attitude with good eye contact.  There were no abnormal motor movements.  The Veteran was alert, oriented and able to give history.  His mood was described on the low side.  There were no hallucinations.  His affect was worn down and looking for help.  His speech was logical and coherent.  Insight and judgment were okay.  There was no suicidal or homicidal ideation and he was future oriented.  The Veteran was diagnosed with anxiety disorder NOS and rule out PTSD.

In May 2006 the Veteran reported an increase of panic attacks.  He was alert and oriented times three and his mood was anxious and depressed.  The Veteran's affect was congruent and speech was within normal limits.  His eye contact was poor.  He had increased sleep disturbance by recurring dreams of his operation over 30 years prior.  The Veteran denied suicidal and homicidal ideation.  He was nondelusional and reported no auditory or visual hallucinations.  The Veteran was future oriented and did not appear to be a danger to himself or others at the time.

In August 2006 the Veteran was noted to be casually dressed and groomed.  He had a cooperative attitude and good eye contact.  There were no abnormal motor movements.  The Veteran was alert, oriented, and able to give history.  His mood was very nervous.  He had no hallucinations.  His affect was more discouraged and he was complaining a lot more than usual.  His speech was logical and coherent.  The Veteran's insight and judgment were okay.  He had no suicidal or homicidal ideation and was future oriented.  The Veteran was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

In another VA treatment note, dated in August 2006, the Veteran was reported to have poor eye contact and congruent affect. 

In December 2006 the Veteran reported that he had bad dreams almost every night, poor concentration, and no memory.  He isolated in his garage.  He was irritable, angry, and hyper alert with hyper startle response.  Examination revealed the Veteran to be alert and oriented times three.  His mood was anxious and depressed.  His affect was congruent.  Speech was within normal limits.  His eye contact was poor and he reported sleep disturbance.  He had no appetite disturbance.  The Veteran denied suicidal and homicidal ideation.  The Veteran was nondelusional and reported no auditory or visual hallucinations.  He was future oriented and did not appear to be a danger to himself or others.

In another VA treatment note dated in December 2006, the Veteran was noted to have good eye contact and it was noted under affect that he actually seemed better.

In April 2007 the Veteran reported that he had nightmares two to three times per week where he wakes up wet with sweat and with his heart pounding.  He indicated that he could not be around a public place or gathering without having an anxiety attack/panic attack of rapid heartbeat and shortness of breath and sometimes throwing up.  He avoided going to VA because he gets a sick feeling, trouble eating, and sleeping two weeks prior and then it takes him about a week to calm back down afterward.

In June 2007 the Veteran's appearance was casually dressed and groomed.  His attitude was cooperative with good eye contact.  There was no abnormal motor movement and cognition was alert and oriented and able to give history.  His mood was tired, nervous, and "semi-pissed off."  The Veteran's affect was noted to actually seem better today than some of his visits.  The Veteran's speech was logical and coherent.  His insight and judgment were okay.  He had no suicidal or homicidal ideation and was future oriented.  The Veteran was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

In September 2007 the Veteran's arm was visibly shaking for a third of the assessment.  Suicidal and homicidal ideation was denied.  However it was discussed how sometimes the Veteran feels like killing himself to stop all the problems.  He stated that he would not as he could not do that to his wife.  He denied he ever really would hurt himself.  The Veteran was oriented times three and denied hallucinations except for flashbacks.  His attitude was cooperative with no eye contact and his mood was depressed/guarded.  The Veteran's affect was anxious/depressed.  His thinking was organized and goal directed.  The Veteran's speech was within normal limits and his insight and judgment were fair to good.

In another VA treatment note dated in September 2007, the Veteran's affect was noted to still be stuck and he was noted to have insight and judgment that were okay.

In January 2008 the Veteran was diagnosed with PTSD, anxiety disorder, major depressive disorder, and history of alcohol/substance abuse.  He was assigned a GAF score of 47.

In January 2008 the Veteran reported that his sleep was not good and that he had problems with vivid dreams.  His weight was stable and memory and concentration were reported as not very good.  He continued to report fatigue.  On examination he was noted to be casually dressed and groomed.  His attitude was a little uncomfortable with fair eye contact.  The Veteran had no abnormal motor movements.  He was alert, oriented, and able to give history.  His mood was "fine I reckon."  There were no hallucinations and his affect was still struggling and not sure how to get better.  Speech was logical and coherent.  The Veteran's insight and judgment were okay.  There was no suicidal or homicidal ideation and the Veteran was future oriented.  He was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

In March 2008 the Veteran was noted to be casually dressed and groomed.  His attitude was a little uncomfortable with fair eye contact.  He had no abnormal motor movements.  The Veteran was alert, oriented, and able to give history.  The Veteran's mood was "I don't want to be here, I don't want to be around people."  There were no hallucinations.  His affect was still struggling and not sure which direction to take.  His speech was logical and coherent and his insight and judgment were okay.  The Veteran had no suicidal or homicidal ideation and was future oriented.  The Veteran was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

The Veteran was afforded a VA C&P examination in March 2008.  The Veteran reported that he has problems being around other people, nightmares, and night sweats with chronically poor sleep, feeling sick to his stomach, and panic symptoms.  He also reported concerns regarding recent problems concentrating and forgetting what he is doing and with "shakes" that he primarily experienced in his left arm and hand in the past year. 

Panic attacks were reported to vary in frequency from several times a day to several times a week.  He described the precursor to a panic episode of feeling his face and ears burn and increased nausea.  Full panic attacks also included getting bleary eyed and seeing flashes of blue, gold and white, sweating, heart pounding, shaking, and hard to breathe with short and fast breaths.  He noted abdominal discomfort resulting in vomiting during a panic episode approximately two to three times a week.  Panic symptoms typically lasted approximately 10 minutes but have lasted up to 30 minutes.  Progress notes were indicated to document an increased frequency of panic symptoms over the prior year.

The Veteran reported that his present level of depression was an 8 out of 10.  He noted that it has not been much different over the prior year.  He reported inconsistent appetite with weight fluctuations of five to ten pounds.  He had an unintentional 35 pound weight loss in 2006 but regained 20 pounds.  He described feeling hopeless, noting with respect to his future that he felt like he was doomed.  Lack of sexual interest, feelings of worthlessness and persistent sleep disturbance were reported.

Examination revealed the Veteran to be prompt.  His palms were sweaty and he was visibly trembling, primarily his left hand, for most of the nearly 2 hour interview.  In addition, his left leg shook for most of the session.  The Veteran made no eye contact with the interviewer keeping his eyes downcast or looking out the window and covering his face with his hand on a number of occasions.  His affect was sad and his entire demeanor was tense throughout.  His speech was of normal rate and volume, and he was fully responsive and cooperative with assessment demands, despite his observable discomfort.

He was fully oriented to time, place, and person.  His responses were logical and coherent, with no evidence of thought disorder.  There was no evidence of delusional content elicited.  He described the persistent experience of hearing voices of other people talking about him, making fun of him, or "snickering" when he was in public.  He described these as in his head but noted that it was not a voice he recognizes and that the voices are consistent with the gender of the person he sees.  He denied that he has ever had this experience when alone.

The Veteran described a persistent depressed mood and acknowledged persistent suicidal thoughts, without plan or intent.  He reported that in the remote past he felt close to committing suicide but that he could not hurt his wife that way.  He denied a history of actual suicide attempts.  He reported that he would likely kill himself if something happened to his wife.

The Veteran acknowledged homicidal thoughts.  He stated that he thinks it but would not act on it.  The Veteran reported vivid nightmares of killing the medical providers responsible for his orchiectomy.  Homicidal thoughts, without plan or intent, are also reportedly associated with anger outbursts.  He described his temper as "bad" describing a pattern of passivity and avoidance, then losing control.  He reported instances of road rage including chasing a stranger down in one instance.  He indicated that he tried to remove himself from situations to avoid responding in anger.

Psychometric testing revealed that the Veteran endorsed overall severe psychological distress and severe anxiety symptoms.  The symptoms endorsed included loss of pleasure, crying, loss of interest, changes in sleeping patterns, and tiredness/fatigue, unable to relax, heart pounding or racing, unsteady, nervous, hands trembling, shaky, and scared.

The examiner noted that the results were consistent with an indication of moderately severe ongoing anxiety and depressive syndromes that severely impaired his social functioning.  In regard to his PTSD, he had persistent nightmares, avoidance, would not allow wife to see him nude, had no social affiliations or attachments beyond his wife and an Army buddy who lives in another state.  He described his future as "doomed" and acknowledged persistent suicidal thoughts citing his wife as a protective factor that keeps him from acting on them.  Chronic sleep disturbance and persistent irritability with anger outbursts were noted.  The Veteran endorsed auditory hallucinations of people mocking him when he is in public.  

In regard to his depression, the Veteran had a persistently depressed mood, significantly diminished interest and pleasure in activities, sleep disturbance, marked fatigue, feelings of hopelessness, difficulty concentrating and persistent suicidal thoughts, without plan or active intent.  He endorsed frequent crying, as well as mood congruent auditory hallucinations of being mocked by others.

The Veteran was noted to report full syndrome panic attacks occurring nearly every day that had increased over the prior year and were situational, occurring predominantly in public settings, where other people are in proximity.

The Veteran was diagnosed with major depressive disorder, recurrent, severe, with mood congruent psychotic features, and PTSD, chronic, with associated panic attacks.  The Veteran was assigned a GAF score of 45.

The examiner noted that the Veteran had near total social impairment related to the severity of his depressive and anxiety symptoms.  He was noted to be able to maintain full-time employment in a vocation that allows him to predominantly work alone, although he described reduced reliability and productivity related to his anxiety and depression.

In the examiner's opinion that Veteran's anxiety and depressive symptoms result in deficiencies in social relations, judgment, thinking, and mood.  

In June 2008 the Veteran was noted to be casually dressed and groomed.  His attitude was still uncomfortable with fair eye contact.  He had no abnormal motor movements.  The Veteran was alert, oriented, and able to give history.  His mood was "I don't know, I just don't want to be here."  He had no hallucinations and his affect was still struggling and not sure which direction to take, stagnant.  The Veteran's speech was logical and coherent.  His insight and judgment were okay.  There was no suicidal or homicidal ideation and he was future oriented.  The Veteran was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

In August 2008 the Veteran denied suicidal and homicidal ideation.  However, discussed how sometimes he feels like killing himself to stop all the problems, but that he would not as he could not do that to his wife.  He denied that he ever really would hurt self.  The Veteran was oriented times three.  In regard to hallucinations, he heard voices in his head when around other people in a crowd and voices verbally make fun of him.  He heard voices almost daily.  His attitude was cooperative with no eye contact.  His mood was very poor.  The Veteran's affect was anxious, depressed, and guarded and his thinking was organized and goal directed.  The Veteran's speech was within normal limits.  His insight was fair and judgment was fair to appropriate.

A letter from the Veteran's spouse, dated in September 2008, indicates that the Veteran had nightmares after which he would wake up in a dripping sweat with his breathing being very hard and his heart racing.  The Veteran's spouse reported that the Veteran's arms and legs swing when he has a nightmare.  She indicated that it is hard to get the Veteran to go anywhere and that when he does go out it is for extremely short periods of time.  She stated that the Veteran did not like being around family and that he has panic attacks, where he breaks out sweating, with a pounding heartbeat and hard breathing.  The panic attacks were noted to occur when they were out in public and there were people around.  The Veteran's spouse reported that the Veteran would become sick to his stomach about two to three days prior to an appointment at VA and that he sleeps excessively due to not feeling well.  She stated that it was hard to get the Veteran to concentrate on anything other than the appointment at VA.  When the Veteran was at home he usually stayed in the garage in order to stay away from people.

Additionally lay statements of record indicate that the Veteran experienced difficulty with sleep, was distant and did not want to be around other people, and had difficulty with concentration.

In September 2008 the Veteran was noted to be casually dressed and groomed.  His attitude was a little better and he had fair eye contact.  There were no abnormal motor movements.  He was alert, oriented, and able to give history.  His mood was "just lousy."  There were no hallucinations.  The Veteran's affect was still struggling but seemed a little better.  His speech was logical and coherent.  His insight and judgment were okay.  There was no homicidal ideation and he was future oriented.  He reported that he would not hurt himself because he would not do that to his wife.  The Veteran was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

In another VA treatment note dated in September 2008, the Veteran was noted to report hearing voices in his head when around other people in a crowd and voices verbally make fun of him.  He heard voices almost daily.

In October 2008 the Veteran was noted to be casually dressed and groomed.  His attitude was gradually a little better, fair eye contact.  He had no abnormal motor movements.  The Veteran was alert, oriented and able to give history.  His mood was "fair."  There were no hallucinations.  His affect was still struggling but seemed a little better.  The Veteran's speech was logical and coherent.  His insight and judgment were okay.  There was no homicidal ideation and the Veteran was future oriented.  He reported that he would not hurt himself.  The Veteran was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

In November 2008 the Veteran denied suicidal and homicidal ideation.  He was lucid and aware of his situation.  He was insightful and aware of his illness.  He had leisure or recreational interests.  He continued to feel depressed and had an increase in nightmares.  The Veteran reported lacking concentration/zoning out.  He was diagnosed with PTSD, anxiety disorder NOS, major depressive disorder, and history of alcohol/substance abuse.  The Veteran was assigned a GAF score of 49.

The Veteran was afforded a VA C&P examination in December 2008.  The Veteran was noted to have been employed since service with the exception of one year.  He stated that he has always enjoyed the work he does but particularly likes that he can work alone which fits his tendency to isolate himself.  However, despite the ability to work alone, he reported that he continued to have panic attacks.  The symptoms last about 15 minutes and occur up to twice a day, five to seven times a week, usually around other people.  He indicated that when this happens at work he retreats to a restroom or his truck and waits until the panic subsides.  He reported anticipatory anxiety in the morning when preparing for work or planning a visit to the VA for treatment.  He reported headaches, nausea, and vomiting even thinking about being around others.  He reported feeling unsafe and believed others were talking about his lack of a testicle or laughing about him.  He stated that he had similar symptoms of panic if he attempts to dine out at a restaurant or go shopping with his wife.  It was a rare occasion that he attempts an outing.  He stated that he feels badly, guilty, and irritable that he is not able to participate in social events with his wife.  

The Veteran made no eye contact when shaking the examiners hand.  His grooming and hygiene were fine.  He voice was shaky and he made no eye contact throughout the interview.  He kept his left arm covered with his coat the entire time, presumably to mask the tremor cited in other C&P examinations.  He was alert and oriented in all spheres.  His short and long term memory were intact.  He reported that if he is preoccupied with anxious or depressed thoughts he will forget sequences of tasks at work and have to go back to remedy the situation.  He finds that cognitive preoccupations with anxiety or depression slow his work speed calling attention to his work by his supervisors.

When asked about hearing voices the Veteran stated that he heard people talking about him.  However, on further questioning, it appeared that the Veteran had ideas of reference regarding others talking or making fun of him.  That is, he assumed people were doing so rather than actually hearing voices in his head as a hallucination.  The examiner noted that the Veteran's reports were not a fixed delusion because he knew that people might or might not be talking about him.  

The Veteran had chronic suicidal ideation.  He had never attempted to take his life because of his wife.  

He did not have classical obsessive or ritualistic behaviors.  He had ruminations about the events leading up to his orchiectomy and the perceived poor treatment at the hands of VA medical center staff.  The ruminations were so severe that the Veteran has fantasized about killing the individuals.  He stated that as much as he would like to hurt these individuals he would not actually plan to do so.  

The Veteran's speech was clear, coherent, and relevant.  The speech was not pressured.  

The Veteran reported panic attacks most days and sometimes more than once per day and several times a week.  Physically he reported sweating, an increased heart rate, feeling tense, and a sense of foreboding and a need to escape.  The signs and symptoms generally occur when he is in the presence of others.  They are less likely to occur on weekends when the Veteran spends much of his time at home and away from others.  He escapes to his garage where he listens to soft music or surf's the net on his computer.  He is tearful at times when describing his depression and anxiety.  

The Veteran reported symptoms of depression.  He cited a depressed, guilty, and at times agitated mood.  His affect was observed to be flat, he had no eye contact, he had some anhedonia, but still reported feeling relaxed when in his garage or talking with his one and only friend who resided in a different state.  He struggled through work most days despite the feelings of depression and anxiety.  He had feelings of hopelessness, helplessness, and worthlessness.  He lacked sexual interest.  He had a chronic sleep problem and was assessed in the sleep clinic where a diagnosis of obstructive sleep apnea was given.  

The Veteran's appetite varied and he generally had a five pound variability in body weight.  His sleep was "always poor."  He can usually fall asleep easily if watching television but awakens at 3 to 4 a.m. even on weekends.  

The Veteran was diagnosed with major depressive disorder, recurrent and severe; alcohol abuse in remission; PTSD, chronic, with associated panic attacks and sleep disorder.  The Veteran was assigned a GAF score of 45.

The examiner stated that in sum, the Veteran had total social impairment due to his mental disorder.  He also noted that although the Veteran is able to work full-time, he was able to do so only because he was able to work alone for the most part.  However, despite the ability to work independently, he was severely hampered when a social interaction occurs, even a brief interaction with a customer or co-worker.  Thus, the examiner noted that the Veteran's mental disorders result in deficiencies in work, family relations, thinking, and mood.

In January 2009 and February 2009 the Veteran was noted to be casually dressed and to have good grooming.  His speech was normal rate and volume.  Thought content was logical and coherent without evidence of thought disorder or gross language impairment.  He had an anxious affect with visible tremors and limited eye contact.  Despite clear anxiety he continued to display increased signs of comfort in sessions such as appropriate joking/laughing, and strong eye contact when shaking the examiners hand at the end of the session.

The Veteran denied current suicidal ideation, intent, or plan.  He reported fleeting homicidal ideation, but denied intent and plan.  The Veteran reported daytime sleepiness.  He reported nightmares but indicated that they occurred less on Friday and Saturday nights which the Veteran attributed to not being as anxious because he did not have to go to work the next day.

In March 2009 the Veteran was noted to be casually dressed and groomed.  His attitude was gradually a little better with fair eye contact.  The Veteran had tremor.  He was alert, oriented, and able to give history.  His mood was "I don't know, confused I guess."  There were no hallucinations.  His speech was logical and coherent.  Insight and judgment were okay.  There was no homicidal ideation and the Veteran was future oriented.  He reported that he would not hurt himself.  The Veteran was diagnosed with anxiety disorder NOS, PTSD, and major depressive disorder.

Also in March 2009 the Veteran was noted to be casually dressed and to have good grooming.  His speech was normal in rate and volume.  His thought content was logical and coherent without evidence of thought disorder or gross language impairment.  He had an anxious affect and limited eye contact.  He reported increased panic attacks.  He had fleeting suicidal ideation with no intent or plan.  He reported that his sleep was more disrupted by nightmares.

In April 2009, June 2009, August 2009, December 2009, March 2010, June 2010, July 2010, and September 2010, the Veteran was noted to be casually dressed and groomed.  His attitude was gradually a little better with fair eye contact.  The Veteran had tremor.  He was alert, oriented, and able to give history.  His mood was "Well, not good," "poor," "I just feel like crap, sick to my stomach," "I would say lousy," "lousy," and "fair I guess," respectively.  There were no hallucinations.  Speech was logical and coherent.  Insight and judgment were okay.  There was no homicidal ideation and the Veteran was future oriented.  He reported that he would not hurt himself.  He was diagnosed with anxiety disorder NOS,PTSD, and major depressive disorder.

An April 2009 treatment note indicated that the Veteran's mood had improved due to medications.

In June 2009 the Veteran denied suicidal and homicidal ideation.  He was lucid and aware of his situation.  He continued to feel depressed and had an increase in nightmares.  The Veteran was diagnosed with PTSD, anxiety disorder NOS, major depressive disorder, and history of alcohol/substance abuse.  He was assigned a GAF score of 52.

In December 2009, at a DRO hearing, the Veteran reported that he was employed for many years.  He worked mostly on his own but he had to interact with customers.  He reported that he would break out in a sweat occasionally when he leaves for work and would throw up.  The Veteran stated that if he has the symptoms while at work he has to sit in the bathroom or out in the van until they go away.  

In March 2010 the Veteran reported intense anxiety before going to work on a daily basis and nightmares were becoming a nightly occurrence and were getting more violent.

In October 2010 the Veteran was noted to be cooperative and to have made poor eye contact.  He had a restricted affect and stated his mood to be "okay."  Thought process was logical and goal directed and his thought content did not include auditory, visual, or tactile hallucinations nor frankly paranoid or delusional systems.  There was no evidence of suicidal or homicidal ideation.  The Veteran displayed fair to good insight and good judgment.

In November 2010 the Veteran was noted to be casually dressed and neatly groomed.  He had poor eye contact and was polite and cooperative with the clinical interview.  His speech within normal limits regarding rate, tone, and volume.  Tremor was noted in the hands bilaterally.  His mood was okay and his affect was dysthymic though full in range with moments of appropriate smiling/joking.  There were no symptoms of suicidal or homicidal ideation or psychosis voiced or evidence.  

In December 2010 the Veteran was noted to be casually dressed and groomed.  His attitude was cooperative with good eye contact.  The Veteran had a moderate tremor.  He was alert, oriented and able to give history.  His mood was "OK, I guess."  His affect was dysphoric and anxious.  Thought process was linear, logical and goal-directed.  Insight and judgment were fair.  There was no suicidal or homicidal ideation and no clear paranoid ideation elicited.  Cognition was grossly intact.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.

In January 2011 the Veteran was reported to be cooperative and made poor eye contact.  He had restricted affect and stated his mood to be okay.  Thought process was logical and goal directed and his thought content did not include auditory, visual, or tactile hallucinations nor frankly paranoid or delusional systems.  There was no evidence of suicidal or homicidal ideation.  The Veteran had fair insight and good judgment.

The Veteran was afforded a VA C&P examination in April 2011.  The Veteran reported that he had difficulty retaining or generalizing the information discussed in his treatment.  He was concerned about considerable anxiety, irritability, and problems with recent memory.  The Veteran expressed appreciation for his wife and identified her as his reason for living.  He reported that she went out of her way to do things to help the Veteran.  He felt that his symptoms were hurtful to her because he feels unable to go places with her and snaps at her and then feels guilty for doing so.  He was self critical for being irritable with his wife.  He gave up the hobby of fishing since the prior examination.

He did not spend time with other people.  He had only one other person he reported caring about.

On examination he was alert and oriented times three.  He was casually and cleanly dressed.  He was cooperative with the interview and he did not make eye contact.  His affect was anxious, posture was stiff, tense, appeared physically uncomfortable.  He described his mood as anxious.  He reported some experiences of hearing people talk about him and make fun of him for having an orchiectomy.  There were no other topics about which he has this experience of hearing voices.  He was fully independent with self care.  Several months prior he told his friend that he thought about "blowing [his] brains out."  The Veteran's friend encouraged the Veteran to seek treatment from VA.  He appeared to still have thoughts of suicide but denied plan or intent because of the pain that it would bring to his wife.  He denied any homicidal ideation; though he had nightmares of harming healthcare providers.  He found these dreams to be distressing and denied any intention of acting upon them.

He complained of symptoms of depression including diminished interest, change in appetite and weight, insomnia or hypersomnia, psychomotor agitation, fatigue, feelings of worthlessness, diminished concentration, and recurrent thoughts of death.

He complained of symptoms of anxiety including excessive anxiety and worry, difficulty controlling worry, restlessness, easy fatigability, difficulty concentrating, irritability, muscle tension, and sleep disturbance.  He described episodes of panic that involved sweating, heart racing, feeling dizzy, and his face feeling flushed.  This happened every morning when he gets ready to leave for work but these episodes include vomiting.  The attacks occur at work three to four times a week.  They significantly interfere with the Veteran's ability to leave the house.

He indicated that his job allows him to spend much of the day by himself but that he still has considerable anxiety about his job.  His wife has encouraged him to quit because of severe anxiety attacks that he demonstrates each morning before work.  He indicated that he continued to work to pay the bills. 

In regard to PTSD, the Veteran experienced persistent reexperience/intrusion, avoidance/numbing of general responsiveness, and persistent symptoms of arousal.  The Beck Depressive Inventory revealed results that were in the severe range of depression.

The Veteran was diagnosed with PTSD, chronic, with associated panic attacks and sleep disorder; major depressive disorder, recurrent, severe; and alcohol abuse in remission.  The Veteran was assigned a GAF score of 45.

The examiner noted that the Veteran's mental disorder significantly interfered with the Veteran's occupational and social functioning.  His social interactions were limited to wife and one friend.  He becomes physically ill daily before work and in response to significant triggers for military stressor.

In June 2011 the Veteran was reported to be cooperative and made poor eye contact.  He had restricted affect and stated his mood to be okay.  Thought process was logical and goal directed and his thought content did not include auditory, visual, or tactile hallucinations nor frankly paranoid or delusional systems.  There was no evidence of suicidal or homicidal ideation.  He displayed fair to good insight and good judgment.

In June 2011 and September 2011 the Veteran was noted to be casually dressed and groomed and cooperative with good eye contact.  He had moderate tremor and was alert, oriented, and able to give history.  His affect was dysphoric and anxious.  Thought process was linear, logical, and goal-directed.  He denied suicidal and homicidal ideation.  There was no clear paranoid ideation.  Insight and judgment were fair and cognition was grossly intact.  The Veteran was diagnosed with PTSD and assigned a GAF score of 57.

At a hearing before the undersigned in September 2011, the Veteran reported that he had panic attacks daily.

The Board finds that entitlement to an initial evaluation of 70 percent disabling, and no higher, is warranted for the Veteran's major depressive disorder and PTSD with sleep disorder.  During the entire period on appeal the Veteran's psychiatric disorder has manifested occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Veteran was noted throughout the period on appeal to only relate to two individuals, his wife and an Army buddy.  Examiners during the period on appeal have noted that the Veteran had moderate severe symptoms, to have near total social impairment related to the severity of his depressive and anxiety symptoms, to have total social impairment due to mental disorder, and that the Veteran's mental disorder significantly interfered with the Veteran's occupational and social functioning.  Throughout the period on appeal the Veteran's psychiatric disorder manifested panic attacks that occurred near daily to daily.  The Veteran was noted to experience anger and irritability.  The Veteran was noted to only be able to remain employed full-time due to the isolating nature of his employment.  It is noted that the Veteran was noted to suffer panic attacks prior to and during his work hours.  

During the period on appeal, the Veteran's GAF scores ranged from 45 to 60 and were predominantly between 45 and 49 representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

However, the Board notes that during the entire period on appeal, with the exception of one year between 2005 and 2006, the Veteran remained employed full-time.  The preponderance of the evidence reveals significant occupational impairment; however, as the Veteran is employed and has remained employed for all but one year, the Board finds that the Veteran's psychiatric disability does not manifest total occupational impairment.

As such, entitlement to an initial evaluation of 70 percent disabling, and no higher, for major depressive disorder and PTSD with sleep disorder, is granted.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 70 percent disabling for his psychiatric disability, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Board notes that although the evidence reveals that the Veteran's psychiatric disability has an impact on the Veteran's employment, this is contemplated by the schedular criteria.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has been employed during the course of the appeal and while the Veteran's psychiatric disability impairs the Veterans employment, there is no indication that the Veteran is unemployable.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 70 percent for major depressive disorder and posttraumatic stress disorder with sleep disorder throughout the appeal, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


